Citation Nr: 1524695	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 70 percent rating for this mental disorder retroactively effective from June 21, 2011, the date of receipt of this claim.  He appealed for a higher initial rating for this disability.

In January 2014, the Board denied the claim for an increased rating for PTSD.  However, the Board recognized that the Veteran had indicated he had difficulty obtaining and maintaining employment because of his PTSD.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board assumed jurisdiction over a derivative TDIU claim that was predicated on the service-connected PTSD and remanded the derivative TDIU claim for initial development and consideration.  The TDIU claim has now returned to the Board for adjudication.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The evidence shows that the Veteran's service-connected disability, namely PTSD, precludes him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has an evaluation of 70 percent for his single service-connected disability of PTSD.  As such, the Veteran's service-connected PTSD renders him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has no higher than a high school diploma, and prior to entering the military his only employment was on a farm and at a movie theater; after leaving the military, his employment was in sales.  See December 2011 VA examination report.  At the time of the December 2011 VA examination, he had been unemployed for a year.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

In a July 2013 statement, the Veteran asserted that his disability "terrorized" every aspect of his life, including his family and friends; he was denied the normal joys of life; he had difficulty being around people or being in public places; he was unable to keep a job due to panic attacks and uncontrollable shaking, and memory problems.

At an October 2013 VA compensation examination, the Veteran described how his PTSD continued to adversely impact his ability to work in a substantially gainful capacity.  The Veteran reported having five jobs in the past year, alone, and he had problems being around other people.  He reported feeling like "[o]ther people look at me like I am nuts and I just don't go back".  While working at a car dealership he became convinced customers knew about his PTSD stressor of seeing a decapitated girl while on active duty in Sierra Leone.  He stood up and yelled to them that he did not do it; he left and did not return to work.

On VA compensation examination in January 2015, the examiner concurred that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he had not worked for about two years.  He had tried to work at a grocery store, but after one week, he experienced a major panic attack and was unable to return to the job.  He attempted another job, but due to anger and paranoia, he left after about two weeks.  The examiner concluded that the Veteran probably would be unemployable in most typical job settings requiring normal amounts of interaction with others but could possibly work at an isolated low stress job by himself.  The Veteran continued to experience severe levels of depression, anxiety, and multiple panic attacks per week.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Based on all the evidence of record of the Veteran's PTSD, the Board finds that the Veteran is essentially precluded from securing or following gainful employment due to his service-connected disability.  The record demonstrates that the Veteran has attempted multiple times throughout the period of appeal to maintain employment; however, PTSD symptoms have caused him to lose these positions.  Indeed, the January 2015 VA examiner concluded that the Veteran more likely than not unemployable due to his PTSD symptoms; the additional comment that the Veteran "could possibly work at an isolated low stress job by himself" appears to be speculative at best.  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not").  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

Extending every reasonable doubt to the Veteran, the Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in a substantially gainful occupational setting due to his mental health limitations.  Therefore, the Board concludes that a TDIU is warranted.

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


